Citation Nr: 1045019	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-22 027	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to an initial compensable rating prior to March 
26, 2009, and to an initial rating greater than 30 percent 
thereafter, for diverticulitis, status-post colon resection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1980 to September 
2006.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which adjudicated the claims as part of the Benefits 
Delivery at Discharge program.  

Because the Veteran currently lives within the jurisdiction of 
the RO in Manila, the Republic of the Philippines, that facility 
retains jurisdiction in this appeal. 

In a December 2009 rating decision, the RO assigned a higher 
initial 30 percent rating for diverticulitis, status post partial 
colon resection effective March 26, 2009.  The RO also granted a 
separate evaluation for the abdominal scar, status post partial 
colon resection, evaluated at 10 percent disabling.  Because the 
initial rating assigned to the Veteran's service-connected 
diverticulitis is not the maximum rating available for this 
disability, this claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The Veteran had requested a Board hearing; however, he failed to 
report for this hearing when it was scheduled in April 2010.  
Thus, his request for a Board hearing is deemed withdrawn.  See 
38 C.F.R. § 20.704 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran requires continuous medication to control his 
hypertension; however, it is not manifested by a diastolic 
pressure of predominately 100 mm or more or a systolic pressure 
of predominately 160 mm or more.

2.  The Veteran's diverticulitis has been manifested by 
subjective complaints of diarrhea and constipation; however, 
moderate or frequent episodes of bowel disturbance, peritoneal 
adhesions, or ulcerative colitis has not been shown.

3.  Effective March 26, 2009, the Veteran's service-connected 
diverticulitis is manifested by alternating diarrhea with 
constipation and more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code (DC) 7101 (2010).

2.  The criteria for an initial compensable rating prior to 
March 26, 2009, and to an initial rating greater than 30 percent 
thereafter, for diverticulitis, status-post colon resection, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.20, 4.114, DCs 7301, 7319, 7323, 7327 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Veteran's claims arose from his disagreement with the initial 
evaluation following the grants of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO has obtained the Veteran's VA 
and private medical records and statements related to the claim.  
As well, the Veteran was provided with several VA examinations 
pertaining to his appeals.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  The 
Court has held that the Board should consider only those factors 
contained wholly in the rating criteria.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as in this case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Rating for Hypertension

In September 2006 the Veteran was afforded a fee-based general 
medical examination as part of his participation in the BDD 
program.  He reported to the physician that he had been diagnosed 
in service and was taking medication (Monopril) for his 
hypertension.  He denied any functional limitations due to 
hypertension.  His blood pressure was measured as 152/90 
(sitting), 150/86 (standing), and 150/84(lying down).  

In August 2007 he sought medical treatment at the service base as 
a retiree and his blood pressure was measured at 167/94, then 
again manually at 154/98.  In October 2007 he sought treatment 
for his blood pressure, which was measured at 126/86.  The 
physician found his blood pressure in good control.  In December 
2007, three readings were taken: 157/88, then manually 128/92, 
then the repeat measurement of 130/72.

In April 2008 he was afforded a VA hypertension examination.  He 
remained on medication and denied cardiovascular effects.  His 
blood pressure was measured as: 124/64, 128/64, 122/58.  His 
pulse was 68 and regular.  A June 2008 evaluation at the service 
hospital measured his blood pressure at 130/79, though the 
September 2008 evaluation measured his blood pressure at 144/95.

By December 2008 the Veteran located to the Philippines and 
within the month of December, his blood pressure was measured 3 
times on three different days.  Those readings in the course of 
December were 140/90, 140/90, and 160/100.  He remained on 
Monopril.  

In private treatment consultations for other disorders, his blood 
pressure was measured in January 2009 and February 2009 as 130/90 
and 150/100 respectively. 

In March 2009 he was afforded VA examinations for various 
disabilities including his heart and his blood pressure was 
measured at 130/90, 140/90, and 150/94. 

In a January 2010 VA examination for diabetes, his blood pressure 
was measured at 130/80, 130/80, and 160/80.  An April 2010 VA 
primary care evaluation noted his blood pressure averaged 140/80-
90.

The Board observes that a blood pressure reading is considered to 
be above normal when the systolic reading is 140 millimeters 
(mm.) of mercury (Hg) or greater or the diastolic reading is 90 
mm. Hg or greater, usually designated as 140/90.  Similarly, for 
VA rating purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater.  The 
term "isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, DC 7101, Note 1.

Hypertension generally is rated under DC 7101, which provides 
that a 10 percent rating is warranted with diastolic pressure 
predominantly 100 or more; or systolic pressure predominantly 160 
or more; or the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for hypertension control.  
(Emphasis added).  A 20 percent rating is warranted for 
hypertension with diastolic pressure predominantly 110 or more; 
or systolic pressure predominantly 200 or more. A 40 percent 
rating is warranted for hypertension with diastolic pressure 
predominantly 120 or more. Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 percent 
disabling.  38 C.F.R. § 4.104, DC 7101 (2010).  Therefore, in 
order to warrant a compensable rating for hypertension, the 
evidence must show a diastolic pressure predominantly of 100 or 
more, a systolic pressure predominantly of 160 or more, or a 
history diastolic pressures of 100 or more and requires 
continuous medication for control.  Additionally, hypertension 
must be confirmed by readings taken two or more times on at least 
three different days.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for an initial compensable rating for 
hypertension.  The competent medical evidence shows that, 
although the Veteran occasionally had his blood pressure measured 
with a diastolic pressure of 100, the predominant diastolic 
pressure was below 100 and not at 100 or more.  The Board 
acknowledges that the Veteran was on medication continuously for 
his service-connected hypertension.  The Veteran also was found 
to have hypertension under good control.  Being on medication 
must be coupled with historic diastolic pressure of 100 or more 
in order to qualify for an initial compensable rating under 
DC 7101.  38 C.F.R. § 4.104, DC 7101.  The Veteran's diastolic 
pressure was almost always below what is required for a 
10 percent rating.  The Veteran also has not identified or 
submitted any competent evidence demonstrating his entitlement to 
an initial compensable rating for hypertension.  Thus, the Board 
finds that an initial compensable rating for hypertension is not 
warranted.

Increased Rating for Diverticulitis

In the present case, the RO granted service connection for 
diverticulitis with scar, status-post colon resection in December 
2006 and assigned a noncompensable (zero percent) rating pursuant 
to DC 7327.  In his statements, the Veteran, and his wife in her 
April 2008 statement, stressed the seriousness of the 1991 in-
service surgery and the presence of the scar, of which the 
Veteran is very self-conscious.  In the December 2009 rating 
decision, the RO granted a separate rating of 10 percent for the 
scar itself.  The record does not contain a notice of 
disagreement regarding the separate scar evaluation.  The RO also 
increased the evaluation for the diverticulitis to 30 percent, 
effective March 26, 2009, which is the maximum evaluation 
provided for under DC 7327 and adjusted the applicable diagnostic 
code to 7327-7319.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  38 
C.F.R. § 4.27.

According to DC 7327, diverticulitis is rated as irritable colon 
syndrome, peritoneal adhesions, or ulcerative colitis, depending 
on the predominant disability picture.  38 C.F.R. § 4.114.  For a 
10 percent rating to be assigned during the rating period of 
October 1, 2006 to prior to March 26, 2009, under any of these 
three disability ratings, the evidence must show irritable colon 
syndrome (spastic colitis, mucous colitis, etc.), moderate in 
severity, with frequent episodes of bowel disturbance with 
abdominal distress (rated as 10 percent disabling under DC 7319), 
adhesions of the peritoneum, moderate in nature, with pulling 
pain on attempting work or aggravated by movements of the body 
(rated as 10 percent disabling under DC 7301), adhesions of the 
peritoneum, moderate in nature, with occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distension (rated as 10 percent disabling under DC 
7301), or ulcerative colitis, moderate in nature, with infrequent 
exacerbations (rated as 10 percent disabling under DC 7323).

In the fee-based September 2006 general examination the Veteran 
described the 1991 surgery and reported experiencing frequent 
bowel movements with occasional loose stools and diarrhea twice a 
week.  He denied any significant weight changes as well as 
nausea, vomiting, chronic constipation or gastro-intestinal 
bleeding.  The examiner described him as well-nourished.  

In July 2007, the Veteran sought VA treatment.  He reported blood 
in his stool, which he had had for years, bowel movements daily, 
and denied dizziness, nausea, and vomiting.  The examiner 
referred him for a colonoscopy, which was performed in September 
2007.  The Board observes the Veteran is already service-
connected for hemorrhoids.

In an August 2007 private evaluation at the service hospital, the 
examiner noted the Veteran (seen as a retiree) had no gastro-
intestinal symptoms and bowel sounds were normal.  The examiner 
concluded this was an essentially normal examination.  See also 
January 2008.  In December 2007, the Veteran denied nausea, 
vomiting, and diarrhea, as he denied again in September 2008.      

In April 2008 he was afforded a VA intestines examination.  The 
examiner noted the Veteran reported no problems with his bowels 
since the original 1991 surgery.  He had had no recurring of the 
diverticula.  Other than the scar, there were "no problems."  
In his diagnosis, the examiner found no residual abdominal 
dysfunction.  

The Board finds that the preponderance of the evidence is against 
assigning an initial compensable rating prior to March 26, 2009, 
for the Veteran's service-connected diverticulitis, status-post 
colon resection.  In considering whether a compensable rating is 
warranted based upon symptoms of diverticulitis, status post 
partial colon resection, the Board finds that frequent episodes 
of bowel disturbance with abdominal distress have not been shown.  
The Board acknowledges the Veteran's statements discussing the 
seriousness of the original surgery and his self-consciousness 
about his scar on his torso.  Even assuming for the sake of 
argument only that the Veteran experienced constipation, after he 
repeatedly denied experiencing nausea, vomiting, and diarrhea and 
the April 2008 examiner found no residual dysfunction, the 
evidence weighs against his having moderate or frequent episodes 
of bowel disturbance accompanied with abdominal distress, as is 
required for a compensable rating under DC 7319.  Next, the 
evidence does not demonstrate that a 10 percent rating is 
warranted for symptomatology associated with peritoneal 
adhesions.  In this regard, the evidence of record is absent for 
complaints of or medical findings related to adhesions of the 
peritoneum, a necessary requirement for a compensable disability 
rating under DC 7301.  Similarly, in considering whether a 
compensable rating is warranted for symptoms of ulcerative 
colitis, infrequent exacerbations of colitis has not been shown 
as is necessary to warrant a 10 percent rating under DC 7323.  As 
the evidence is absent of any complaints of or medical findings 
related to colitis, a compensable rating is not warranted under 
this provision.  The Veteran also has not identified or submitted 
any competent medical evidence demonstrating his entitlement to 
an initial compensable rating prior to March 26, 2009, for 
diverticulitis.  Thus, the Board finds that an initial 
compensable rating prior to March 26, 2009, for diverticulitis is 
not warranted.

In April 2009, the Veteran sought VA medical treatment.  At that 
evaluation, he denied gastro-intestinal symptoms.  

On June 23, 2009 the Veteran was afforded a VA intestines 
examination following a March 26, 2009 statement which raised 
several claims.  He reported anal itching and diarrhea which 
alternated with constipation, no difficulty passing stool, though 
there was pain.  He also complained of on and off abdominal pain, 
bloatedness, and loose bowel movements.  He described the attacks 
of diarrhea as lasting 1-2 days, with 8 to 12 attacks a year, in 
addition to 1 to 4 instances of diarrhea a day.  

Again, in a December 2009 rating decision, the RO increased his 
diverticulitis evaluation to 30 percent, effective March 26, 
2009.  

As that is the maximum rating for that diagnostic code, the Board 
will consider other codes that may be applicable, such as:

DC 7301 Peritoneum, adhesions of: Severe; definite partial 
obstruction shown by X- ray, with frequent and prolonged episodes 
of severe colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or operation 
with drainage (50 percent).  Moderately severe; partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain (30 percent).  
Moderate; pulling pain on attempting work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distension (10 percent).  Mild Note: Ratings for 
adhesions will be considered when there is history of operative 
or other traumatic or infectious (intraabdominal) process, and at 
least two of the following: disturbance of motility, actual 
partial obstruction, reflex disturbances, presence of pain.  38 
C.F.R. § 4.114, DC 7301 (2010).

DC 7323 Colitis, ulcerative: Pronounced; resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess (100 percent).  Severe; with 
numerous attacks a year and malnutrition, the health only fair 
during remissions. (60 percent).  Moderately severe; with 
frequent exacerbations (30 percent). 38 C.F.R. § 4.114, DC 7323 
(2010).

DC 7332 Rectum and anus, impairment of sphincter control: 
Complete loss of sphincter control (100 percent).  Extensive 
leakage and fairly frequent involuntary bowel movements (60 
percent).  Occasional involuntary bowel movements, necessitating 
wearing of pad (30 percent). 38 C.F.R. § 4.114, DC 7332 (2010).

The Board finds that the preponderance of the evidence is against 
assigning an initial rating greater than 30 percent effective 
March 26, 2009, for the Veteran's service-connected 
diverticulitis, status-post colon resection.  The Board will not 
disturb the 30 percent evaluation currently assigned under DC 
7327 as that criteria adequately reflect the Veteran's 
predominant disability picture and the overall disability is not 
so severe as to warrant elevation to a higher rating.  The Board 
finds there is no probative evidence of symptoms predominantly 
indicative of frequent exacerbations of ulcerative colitis nor 
symptoms analogous to adhesions of the peritoneum with partial 
obstruction and manifested by delayed motility of barium meal.  
In fact, the June 2009 VA examiner noted the medical records was 
reviewed, provided thorough examination findings, and provided a 
report including reference to recent treatment findings.  The 
examiner noted no significant weight loss or malnutrition, no 
abdominal mass, no history of ulcerative colitis, and no episodes 
of abdominal colic, nausea, vomiting, abdominal distension that 
was consistent with partial bowel obstruction.  There is also no 
evidence of any impairment of sphincter control and no indication 
that the Veteran requires the use of protective pads for this 
service-connected disability.  Therefore, the Board finds that 
the criteria for an initial 30 percent rating effective March 26, 
2009, for the Veteran's service-connected diverticulitis, status-
post colon resection are not met.  

Because the Veteran's gastrointestinal disability primarily 
involves diarrhea and constipation, the Board does not find that 
any other digestive system diagnostic code would be more 
appropriate for rating the Veteran's gastrointestinal disability, 
including adhesions of the peritoneum (DC 7301), ulcer disease 
(DC's 7304-7306), postgastrectomy syndromes (DC 7308), colitis 
(DC 7323), or diverticulitis (DC 7327).  See 38 C.F.R. § 4.114 
(2010).  See also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  See Layno, 6 Vet. App. at 470.  However, 
hypertension and diverticulitis are not the types of disorders 
that a lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F. 3d. 1355 
(Fed Cir. 2009).  

The Board acknowledges the Veteran's belief that his symptoms are 
of such severity as to warrant higher ratings for his disability.  
Disability ratings are assigned by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  As 
noted, the Veteran has not identified or submitted any competent 
evidence demonstrating his entitlement to higher ratings for his 
service-connected hypertension or his service-connected 
diverticulitis.  Therefore, the Board finds that the medical 
evidence, which addresses directly the criteria under which the 
service-connected disabilities are evaluated, more probative than 
the Veteran's lay assessment of the severity of his disabilities.

Extraschedular

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must decide whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008). 
 
Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran did not report that he retired because 
of his service-connected hypertension or diverticulitis.  He also 
did not report any hospitalizations for either disability and 
none were shown during the pendency of this appeal.  In several 
statements in the claims file, the Veteran describes a lack of 
activity in his post-service life; however, he attributes that to 
other, non-service-connected disorders.   Moreover, the rating 
criteria reasonably describe his disability level and 
symptomatology, and provide for higher ratings for additional or 
more severe symptoms than currently shown by the evidence.  Thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under 38 C.F.R. § 
3.321 is not warranted.   

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

	
ORDER

Entitlement to an initial compensable rating for hypertension is 
denied.

Entitlement to an initial compensable rating prior to March 26, 
2009, and to an initial rating greater than 30 percent for 
diverticulitis, status-post colon resection, is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


